Exhibit 10.9

--------------------------------------------------------------------------------


INVESTMENT AGREEMENT




This Investment Agreement (the “Agreement”) is made and entered into as of the
21st day of April 2005, by and among Casino Development & Management Company,
LLC (“CD&M”), Thomas C. Wilmot (“Wilmot”), Buena Vista Development Company, LLC
(“Development Company”) and Nevada Gold BVR, L.L.C. (“Nevada Gold”).


Recitals


Development Company is a single member New York limited liability company whose
sole member is CD&M. CD&M has adopted an Operating Agreement for Development
Company dated July 25, 2004 (the “Operating Agreement”).


Development Company has entered into a Development Agreement dated as of
December 29, 2004 (the “Development Agreement”) with Buena Vista Rancheria of
MeWuk Indians (the “Tribe”). Capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings given such terms in the
Development Agreement. The term “Tribe” shall, after the Assumption Date,
include the Gaming Authority.


Pursuant to the Development Agreement, Development Company has advanced
$23,013,535 to or for the benefit of the Tribe as of February 28, 2005. The
amount so advanced has consisted of advances on the Interim Tribal Loan,
Reimbursable Expenses and certain expenses that are not reimbursable by the
Tribe. The source of these advances has been a $949,000 capital contribution and
borrowings from CD&M, which has in turn borrowed from Wilmot and various
entities in which Wilmot has a controlling interest (the “Affiliates”).


Development Company expects to make significant additional advances on the
Interim Tribal Loan and to incur additional Reimbursable Expenses before the
Permanent Financing closes, and will finance such advances and expenses by
additional borrowings from CD&M.


Nevada Gold has been offered the opportunity to make a $14,810,200 loan to
Development Company (the “Loan”) and to make a $189,800 capital contribution
(the “Capital Contribution”) to Development Company. Development Company will
use the proceeds of the Loan and the Capital Contribution to reduce its
obligation to CD&M, and CD&M is expected to use the amount it receives from
Development Company to reduce its obligations to Wilmot.


Nevada Gold has agreed to make the Loan and Capital Contribution on the terms
and subject to the conditions hereinafter set forth.


Now, therefore, in consideration of the premises and of the mutual undertakings
hereinafter set forth, the parties agree as follows:


--------------------------------------------------------------------------------



Agreement
 
1. The Loan. On or before five (5) days following the date when all of the
conditions precedent specified in Section 7 hereof have been satisfied (the
“Closing Date”), Nevada Gold will disburse the proceeds of the Loan to
Development Company by wire transfer or other payment acceptable to Development
Company. The terms of the Loan shall be as follows:
 
(a) The Loan will bear interest from and including the Closing Date to, but not
including, the date of payment in full of the Loan. The rate of interest on the
Loan shall be the same as the rate of interest that applies to the Interim
Tribal Loan under the Development Agreement. Currently, that rate is a variable
rate per annum equal to the prime rate most recently reported from time to time
in the “Money Rates” section of The Wall Street Journal, plus 1%. Such rate
shall not be reduced without the written concurrence of Nevada Gold. Interest
shall be calculated on the basis of a 365- or 366-day year, as applicable, and
actual days elapsed.
 
(b) Principal and interest on the Loan shall be repaid by Development Company as
follows:
 
(i) On the day following the day on which the Development Company receives any
payments from any source (other than from any Member or Affiliate of any
Member), including without limitation any payment from the Tribe, the
Development Company will pay principal and interest on the Loan in an aggregate
amount equal to the payment received by it, except that if such day is not a
business day, such payment shall be due on the next-following business day and
interest shall continue to accrue on the Loan until such day. “Business day”
means a day on which banks are not required or authorized by law to close in New
York.
 
Any payment on the Loan shall be applied first to accrued and outstanding
interest, second to any other amounts that may be owing by Development Company
in respect of the Loan and third to principal. Development Company will use such
payments to repay the Loan in full before it repays any other obligations or
makes any distributions to its members. For the avoidance of misunderstanding,
the parties agree that the first payments received by Development Company from
the Tribe, whether they consist of Interim Tribal Loan repayments, payments of
Reimbursable Expenses, payments of Development Fees, any other payment, or a
combination of these, or from any other source, will be used first to repay the
Loan, and second to repay any other debt obligations of Development Company,
including its obligations to CD&M, before any distributions are made to members.

2

--------------------------------------------------------------------------------



 
(ii) Upon the occurrence of a Termination Event. “Termination Event” occurs if
the Development Agreement is terminated by the Tribe and a court or arbitrator
makes a final and non-appealable determination that the termination was
appropriate due to a default by Development Company or a final settlement
resulting in such a termination is agreed to by Development Company and the
Tribe with the consent of Nevada Gold. No Termination Event shall be deemed to
have occurred if such Termination Event solely and directly results from the
action or inaction specifically authorized in writing by Nevada Gold or if the
default occurred solely as a result of any action by Nevada Gold, or any
inaction by it in circumstances where it was contractually or legally required
to take action, including a determination by the Tribe, made in good faith and
with due process, that Nevada Gold was unsuitable for licensing.
 
(c) Principal and interest on the Loan may be prepaid in whole or in part at any
time without premium or penalty on one business day’s prior notice by
Development Company to Nevada Gold, and if such notice is given it shall be
irrevocable and such principal and interest shall be due and payable on the date
specified on such notice. Accrued and unpaid interest on the principal amount
prepaid shall be due and payable on the date of any prepayment of principal.
Development Company may borrow money from CD&M or any of its Affiliates for the
purpose of prepaying the Loan. Any amount so borrowed by Development Company
shall bear interest at the same rate that applies to the Interim Tribal Loan
under the Development Agreement.
 
(d) Development Company’s obligation to repay the Loan shall be evidenced by its
promissory note in the form of Exhibit B.
 
2. Capital Contribution and Membership Interest. Nevada Gold will provide the
Capital Contribution at the same time that it makes the Loan.
 
(a) In consideration for its Capital Contribution, Nevada Gold will receive the
Class B Membership Interest (the “Membership Interest”), entitling it to all of
the rights of the “Class B Member” under the Amended and Restated Operating
Agreement of Buena Vista Development Company, LLC, in the form of Exhibit A
hereto dated as of the date hereof (the “Operating Agreement”). The Operating
Agreement shall not be deemed delivered by the parties and shall not be
effective until Nevada Gold has disbursed the proceeds of the Loan and provided
the Capital Contribution to the Development Company.
 
(b) The Membership Interest shall entitle Nevada Gold to distributions in
amounts to be calculated based on its Percentage Interest of “Net Development
Revenue” and “Construction Management Profits,” as those terms are defined in
the Operating Agreement. “Percentage Interest” of the Class B Member means:


20%, if the entire principal of and interest on the Loan is paid no later than
six months after the Closing Date;



3

--------------------------------------------------------------------------------



25%, if the entire principal of and interest on the Loan is paid after six
months following the Closing Date, but no later than twelve months following
that date;


30%, if the entire principal of and interest on the Loan is paid after twelve
months following the Closing Date, but no later than eighteen months following
that date;


35%, if the entire principal of and interest on the Loan is paid after eighteen
months following the Closing Date, but no later than twenty-four months
following that date; and


40%, if the entire principal of and interest on the Loan is paid after
twenty-four months following the Closing Date.


“Percentage Interest” of the Class A Member means 100% less the Percentage
Interest of the Class B Member.
 
3. Security Interest.  Development Company hereby grants to Nevada Gold, as
security for the payment of the Loan, a security interest in:
 
(a) all accounts receivable that may be owing by the Tribe or any other person
to Development Company, whether now existing or hereafter arising;
 
(b) all rights (but no obligations) of Development Company under the Development
Agreement and any other agreement between Development Company and the Tribe,
including without limitation any and all rights to payments from the Tribe under
the Development Agreement or otherwise;
 
(c) all cash from time to time held by Development Company, all investments
thereof, all deposit accounts (and any amounts credited thereto) for which
Development Company is the customer, all securities accounts for which
Development Company is the entitlement holder and all financial assets from time
to time credited to any securities accounts; and
 
(d) all proceeds of any of the foregoing (collectively the “Collateral”).
 
This security interest is granted pursuant to and in accordance with the
provisions of the Uniform Commercial Code of the State of New York, and the
Development Company agrees that in the event of any default in the payment or
performance of the Loan which continues for a period of five (5) Business Days
after the giving by Nevada Gold to the Development Company of notice of such
default, Nevada Gold shall have and is hereby granted all the rights, remedies,
and recourses afforded a secured party under the Uniform Commercial Code of the
State of New York, including without limitation, realizing upon such collateral
and selling such interest at public or private sale or retaining such interest
in accordance with the Uniform Commercial Code of the State of New York. To
evidence such security interest, the Development Company shall execute such
documents from time to time as may be reasonably necessary or appropriate.



4

--------------------------------------------------------------------------------



This security interest shall terminate when all principal and interest on and
other amounts owing in respect of the Loan have been paid in full, and the
obligations secured shall include only the Loan and shall not extend to any
distributions to which Nevada Gold may be entitled as a member of Development
Company.


Development Company represents and warrants that the above described security
interest is a duly created security interest, and no other security interests in
the Collateral have been granted to any other party.
 
4. Permitted Expenses; Budgets; Information.
 
(a) Prior to the Tribe’s receipt of Permanent Financing, Development Company
will finance all development activities of the Tribe and incur significant
out-of-pocket expenses. Prior to the Closing Date, Development Company will
provide each member a budget showing regular monthly advances that it expects to
make to the Tribe. Development Company will advise its members in advance, to
the extent feasible, of any significant unbudgeted expenditures. CD&M will
discuss any unbudgeted expenses in excess of $50,000 for any single item, or
$200,000 in the aggregate, with Nevada Gold prior to their incurrence, but as
the managing member of Development Company, CD&M shall have the final
decision-making authority with respect to expenditures that CD&M reasonably
deems necessary or desirable in connection with the development of the Project.
 
(b) During the period commencing with the first draw on the Permanent Financing
and ending on the opening date of the Project, Development Company will provide
its members with copies of any documentation provided by Development Company to
the Tribe and the Permanent Financing lenders or their delegates in support of
draws, but shall have no obligation to provide monthly budgets. If monthly
budgets are prepared by Development Company and provided to the Tribe or the
Permanent Financing lenders, or simply used for internal purposes, Development
Company will provide copies of such budgets to Nevada Gold.
 
(c) Following the opening of the Project, Development Company will provide
Nevada Gold periodic budgets as to anticipated Development Company expenses on
at least a quarterly basis. Nevada Gold may approve or disapprove expenses, but
approval may not be unreasonably withheld.
 
(d) Development Company and CD&M agree to provide to Nevada Gold promptly upon
receipt (or delivery, as the case may be) copies of all (i) monthly operating
statements provided by the Tribe or the Gaming Authority under Section 6.5 of
the Development Agreement, (ii) the financial statements provided to the
Development Company under Section 6.6 of the Development Agreement, (iii) all
other notices delivered by the Tribe to the Development Company or by the
Development Company to the Tribe pursuant to the terms of the Development
Agreement; (iv) the Project Schedule and amendments thereto, and status reports
provided by Wilmorite, Inc. under the Construction Management Agreement, and (v)
business plans for the Project.

5

--------------------------------------------------------------------------------



 
(e) Development Company will pay its obligations in the manner required by this
subparagraph.
 
(i) Payment of Development Company’s obligations to CD&M, including obligations
owed on the date of this Agreement and any additional borrowings from CD&M
(collectively “Affiliate Debt”) shall be subordinate to payment of the Loan. No
Affiliate Debt may be paid until the Loan has been paid in full.
 
(ii) All Affiliate Debt shall bear interest at a rate equal to the interest rate
born by the Interim Tribal Loan under the Development Agreement.
 
(iii) If any indebtedness of the Tribe to Development Company is not paid out of
Permanent Financing proceeds, Development Company may make any reasonable
arrangement with the Tribe for the payment of such indebtedness following the
opening of the Project. Regardless of such arrangement, any payments received by
Development Company following such opening, regardless of how they may be
characterized as between the Tribe and Development Company, shall be used, when
and as received, first to repay the Loan with interest, second, after the Loan
has been paid in full, to pay indebtedness owed to CD&M and any of its
Affiliates, until all such indebtedness shall have been paid in full, and third,
after all of the indebtedness owed by Development to Nevada Gold, CD&M and any
of its Affiliates has been paid in full, to pay distributions to Development
Company’s members in accordance with the Operating Agreement.
 
5. Modification of Development Agreement. The Development Agreement has been
submitted to the Office of General Counsel for the NIGC, with a request that the
Office of General Counsel determine that the Development Agreement is not a
“management contract” and does not grant to Development Company a “proprietary
interest” within the meaning of IGRA. If either of such determinations is not
provided, for purposes of this Agreement, no default shall be deemed to have
occurred under either this Agreement or the Development Agreement. In that
event, CD&M shall in good faith seek to negotiate with the Tribe other terms or
agreements that preserve as much as possible the economic return expected by
Development Company under the Development Agreement, but no changes in the terms
of the Development Agreement shall be made without the consent of Nevada Gold
(which consent shall not be unreasonably withheld). Nevada Gold acknowledges
that none of Development Company, CD&M or any Affiliate has made any
representations that the Office of the General Counsel will make the requested
determinations, and Nevada Gold, having made such investigation as it has deemed
appropriate and having consulted with its own counsel, expressly assumes the
risk that it will not.

6

--------------------------------------------------------------------------------



 
6. Representations and Warranties.
 
(a) By CD&M, Wilmot and Development Company.
 
(i) Necessary Authority. CD&M and Development Company have full power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby.
 
(ii) Development Company and the Membership Interest. CD&M is the sole member of
Development Company and no other person or entity except Nevada Gold has an
option or right to become a member of Development Company.
 
(iii) Binding Obligation. CD&M, Wilmot and Development Company have duly
executed and delivered this Agreement, and this Agreement constitutes the legal,
valid and binding obligation of each of them, enforceable against them and their
respective heirs, legal representatives, successors and assigns in accordance
with this Agreement’s terms except as the same may be limited by bankruptcy,
insolvency, reorganization or other laws affecting the enforcement of creditors’
rights generally now or hereafter in effect, and subject to the availability of
equitable remedies.
 
(iv) No Conflicts. CD&M’s, Wilmot’s and Development Company’s execution,
delivery and performance of this Agreement, as well as the consummation of the
transactions contemplated hereby will not (i) require CD&M, Wilmot or
Development Company to obtain the consent or approval of, or make any filing
with, any person or public authority (except completion of Tribe’s and
California’s licensing processes), (ii) constitute or result in a breach or
violation of any of the terms and provisions of any agreement or instrument to
which CD&M, Wilmot or Development Company is a party, or (iii) violate any law,
regulations, judgment or order applicable to CD&M, Wilmot or Development
Company.
 
(v) No Judgments. To their knowledge, there are no judgments outstanding against
CD&M, Wilmot or Development Company, nor is there now pending or threatened any
action, suit or proceeding before any court or governmental or regulatory
authority, by, against or involving CD&M, Wilmot or Development Company. None of
CD&M, Wilmot or Development Company (a) is in default with respect to any order,
writ, injunction, or decree of any court; nor (b) is CD&M, Wilmot or Development
Company in default in any material respect under any applicable law, order,
regulation or demand of any governmental agency or instrumentality, a default
under which would substantially and materially adversely affect the condition,
financial or otherwise, of CD&M, Wilmot or Development Company, or compromise
CD&M’s, Wilmot’s or Development Company’s ability to perform its obligations
hereunder.

7

--------------------------------------------------------------------------------



 
(vi) No Default. To the knowledge of CD&M, there is no default by CD&M, Wilmot
or Development Company under any contract, lease agreement, instrument or
commitment to which CD&M, Wilmot or Development Company is a party, a default
under which would substantially and materially adversely affect the condition,
financial or otherwise, of CD&M, Wilmot or Development Company, or compromise
CD&M’s, Wilmot’s or Development Company’s ability to perform their obligations
hereunder.
 
(vii) Undisclosed Liabilities. Development Company does not have any material
liabilities (absolute, accrued, contingent or otherwise), except liabilities
incurred in connection with its development activities on behalf of the Tribe
and reflected in its most recent financial statements.
 
(viii) Suitability and Gaming Licenses. Development Company holds temporary
licenses from the Tribe and has applied for all licenses necessary for it to
perform its obligations under the Development Agreement. CD&M, Wilmot and
Development Company are suitable to receive and hold gaming licenses from all
applicable regulatory authorities, commissions, or agencies that have
jurisdiction over the Facilities and none of CD&M, Wilmot or Development Company
has been found unsuitable for any reason, has been denied a gaming license, or
has had a gaming license revoked or cancelled by any regulatory authority,
commission or agency.
 
(ix) $300,000 Prior Note. None of the obligations of Greenville LLC, a New York
limited liability company, as maker (“Maker”), contained in a certain $300,000
promissory note dated October 24, 2003 (the “Note”), from the Maker in favor of
Albietz & Samuel are obligations of Development Company or Nevada Gold. The
principal paid on the Note by the Development Company in connection with the
Development Agreement are Project Costs. The obligation of the Maker set forth
in the Note to pay a non-profit corporation 3% of the funds earned with respect
to the Tribe is not an obligation of the Development Company, or if it is, such
payments will be made out of distributions payable to CD&M under the Operating
Agreement and distributions to Nevada Gold shall not be reduced because of such
obligation.
 
(b) By Nevada Gold and, if applicable, Nevada Gold & Casinos, Inc., a Nevada
corporation (“NGCI”).
 
(i) Necessary Authority. Each of NGCI and Nevada Gold has full power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby.

8

--------------------------------------------------------------------------------



 
(ii) Binding Obligation. Each of NGCI and Nevada Gold has duly executed and
delivered this Agreement, and this Agreement constitutes each such person’s
legal, valid and binding obligation, enforceable against each such person and
its assigns in accordance with its terms except as the same may be limited by
bankruptcy, insolvency, reorganization or other laws affecting the enforcement
of creditors’ rights generally now or hereafter in effect, and subject to the
availability of equitable remedies.
 
(iii) No Conflicts. Neither the execution, delivery and performance of this
Agreement by NGCI and Nevada Gold nor the consummation of the transactions
contemplated hereby will (i) require either such person to obtain the consent or
approval of, or make any filing with, any person or public authority (except for
any required filings with the Tribe and the State of California in connection
with Development Company’s applications for licenses it needs in order to
perform under the Development Agreement), (ii) constitute or result in a breach
or violation of any of the terms and provisions of any agreement or instrument
to which Nevada Gold or NGCI is a party or by which Nevada Gold or NGCI is
bound, or (iii) violate any law, regulations, judgment or order applicable to
Nevada Gold or NGCI.
 
(iv) Suitability and Gaming Licenses. Nevada Gold and NGCI are suitable to
receive and hold gaming licenses from all applicable regulatory authorities,
commissions, or agencies that have jurisdiction over the Project and Nevada Gold
and NGCI have not been found unsuitable for any reason, have not been denied a
gaming license, and have not had a gaming license revoked or conditioned by any
regulatory authority, commission or agency.
 
(v) Sophisticated Investor. NGCI is a corporation whose stock has been
registered pursuant to the U.S. Securities Act and is regularly traded on the
American Stock Exchange. NGCI is, and has been since 1994, engaged primarily in
the business of developing gaming businesses, and is a knowledgeable and
sophisticated participant in several Indian gaming ventures. As such, NGCI has
been able to evaluate the risks inherent in the Loan and Capital Contribution.
NGCI is an “accredited investor” within the meaning of Rule 501 of Regulation D
of the Securities Exchange Commission.
 
(vi) Due Diligence. Wilmot, CD&M and Development Company have given NGCI and
Nevada Gold adequate opportunity to examine their files and their attorneys’
files related to the Tribe and the Project and to make inquiries of Wilmot and
legal counsel for Development Company concerning the Tribe and the Project and
the risks of entering into this Agreement and have introduced NGCI and Nevada
Gold to the Tribe’s Chairperson and Chief Executive Officer. NGCI and Nevada
Gold have conducted their own investigation of the facts, circumstances and
unresolved issues surrounding the Facilities and have concluded that is prudent
to make the Loan and Capital Contribution on the terms and conditions of this
Agreement.

9

--------------------------------------------------------------------------------



 
7. Closing Conditions.
 
(a) For the Benefit of Nevada Gold.
 
The obligations of Nevada Gold shall be subject to the satisfaction, on or prior
to the Closing Date, of each of the following conditions, any of which may be
waived, in whole or in part, in writing by Nevada Gold:
 
(i) Representations and Warranties True. The representations and warranties of
CD&M, Wilmot and Development Company contained in this Agreement shall be true
and correct in all material respects as of the date hereof and shall be deemed
to have been made again at and as of the Closing Date and shall then be true in
all material respects.
 
(ii) Performance. Each of the documentary conditions precedent specified in
Exhibit C shall have been satisfied by Development Company or waived by Nevada
Gold in its sole discretion.
 
(iii) Nevada Gold Approval. Nevada Gold shall not have reasonably determined
that making the Loan and acquisition of the Membership Interest would violate
the provisions of applicable law, or adversely affect any license held by Nevada
Gold or Nevada Gold’s suitability to obtain or hold any gaming license.
 
(iv) Due Diligence. Nevada Gold shall have completed due diligence on CD&M,
Wilmot and Development Company and the results thereof shall be satisfactory to
Nevada Gold in its reasonable discretion.
 
(v) Licensing. Development Company shall have provided information about Nevada
Gold and its affiliates to the Tribe’s Tribal Gaming Commission, and the Gaming
Commission shall have advised Development Company in writing that after giving
consideration to such information, Development Company’s temporary licenses have
been extended for an additional period of three months or longer.
 
(b) For the Benefit of CD&M, Wilmot and Development Company.


The obligations of CD&M, Wilmot and Development Company under this Agreement
shall be subject to the satisfaction, on or prior to the Closing Date, of each
of the following conditions, any of which may be waived in writing by Wilmot:
 
(i) Representations and Warranties True. The representations and warranties of
Nevada Gold contained in this Agreement shall be true and correct in all
material respects as of the date hereof and shall be deemed to have been made
again at and as of the Closing Date and shall then be true in all material
respects.

10

--------------------------------------------------------------------------------



 
(ii) CD&M and Wilmot Approval. CD&M and Wilmot shall not have reasonably
determined that the borrowing of the Loan from Nevada Gold or the issuance of
the Membership Interest to Nevada Gold would violate the provisions of
applicable law, or adversely affect any license held by CD&M, Wilmot or
Development Company or CD&M’s, Wilmot’s or Development Company’s suitability to
obtain or hold any gaming license.
 
8. Further Covenants.
 
(a) Development Company will not (i) violate the Development Agreement in any
material respect or if the effect is to give Tribe right to terminate, or
(ii) amend the Development Agreement if the effect is to reduce Development
Revenue, in each case without prior written consent of Nevada Gold, which
consent shall not be unreasonably withheld.
 
(b) Development Company will seek to assist the Tribe to negotiate terms of the
Permanent Financing such that proceeds of the first Permanent Financing advance
may be used by the Tribe to repay in full the Interim Tribal Loan and all
Reimbursable Expenses.
 
9. General.
 
(a) Notices. Any required notice shall be delivered personally or by facsimile
transmission, electronic mail or any other electronic means, United States mail
or courier to each Person entitled to such notice at its business address.
Notice by mail shall be deemed to be given when deposited in the United States
mail properly addressed, with postage thereon prepaid. Facsimile transmission
notice shall be deemed to be given upon completion of the transmission of the
message to the number given to the Person sending such notice to the Person to
which such notice is directed and receipt of a completed answer-back indicating
receipt. Electronic notice shall be deemed to have been given when transmitted.
Notice given personally or by courier shall be deemed to have been given when
actually delivered.
 
(b) Application of New York Law. This Agreement and its interpretation shall be
governed exclusively by its terms and by the laws of the State of New York. The
parties acknowledge that this Agreement and the Operating Agreement have been
partially negotiated in New York and that the parties have signed this Agreement
and the Operating Agreement in New York. The funding of the Loan shall be made
in New York and all payments of principal and interest on such Loan shall be
made to an account in New York designated by Nevada Gold.
 
(c) Number, Gender, etc. Whenever the singular number is used in this Agreement
and when required by the context, the same shall include the plural and vice
versa, and the masculine gender shall include the feminine and neuter genders
and vice versa.
 
(d) Headings. The headings in this Agreement are inserted for convenience only
and are in no way intended to describe, interpret, define, or limit the scope,
extent or intent of this Agreement or any provision hereof.

11

--------------------------------------------------------------------------------



 
(e) No Waiver. No failure or delay on the part of any Person in exercising any
power or right under this Agreement shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power or right preclude any other or
further exercise thereof or the exercise of any other power or right. Any waiver
hereunder must be express and in writing by the party agreeing to waive any
right hereunder.
 
(f) Rights and Remedies Cumulative. The rights and remedies provided by this
Agreement are cumulative and the use of any one right or remedy by any party
shall not preclude or waive the right to use any other remedy. Said rights and
remedies are given in addition to any other legal rights the parties may have.
 
(g) Severability. If any provision of this Agreement or the application thereof
to any person or circumstance shall be invalid, illegal or unenforceable to any
extent, the remainder of this Agreement and the application thereof shall not be
affected and shall be enforceable to the fullest extent permitted by law.
 
(h) Heirs, Successors and Assigns. Each and all of the covenants, terms,
provisions and agreements herein contained shall be binding upon and inure to
the benefit of the parties hereto and, to the extent permitted by this
Agreement, their respective heirs, legal representatives, successors and
assigns.
 
(i) Third Parties. None of the provisions of this Agreement shall be for the
benefit of or enforceable by any creditors of any of the parties hereto or any
other third parties.
 
(j) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
instrument. 
 
(k) Dispute Resolution. Any disputes hereunder shall be resolved as follows:
 
(i) Meet and Confer. In the event that a dispute arises between parties to this
Agreement (“Disputing Parties”) that is related to this Agreement, the Disputing
Parties shall attempt in good faith to resolve any dispute promptly by
negotiations between representatives with authority to settle the dispute. If
the matter has not been resolved within thirty days of the first day of such
negotiations, any Disputing Party may initiate arbitration as provided in
Subsection (ii) of this Section 9(k). All negotiations pursuant to this clause
will be confidential and will be treated as compromise and settlement
negotiations under the U.S. Federal Rules of Evidence.

12

--------------------------------------------------------------------------------





 
(ii) Arbitration. Any dispute arising out of or relating to this Agreement that
is not resolved pursuant to Subsection (i) of this Section 9(k) shall be finally
settled by arbitration conducted in accordance with the Rules of the American
Arbitration Association. Any such arbitration shall be conducted before a single
arbitrator selected in accordance with such rules. Any such arbitration shall
take place in Rochester, New York. The arbitrator shall not alter, amend or
modify the terms and conditions of this Agreement, but shall consider the
pertinent facts and circumstances and be guided by the terms and conditions of
this Agreement, which shall be binding upon them in resolving any dispute or
controversy hereunder. The cost of the arbitration hereunder, including the cost
of the record of transcripts (if any), the arbitrator’s fees, administrative
fees, attorney’s fees, and all other fees involved, shall be paid by the
Disputing Party determined by the arbitrator to be the non-prevailing Disputing
Party, or otherwise allocated in an equitable manner as determined by the
arbitrator.
 
(iii) Binding Decision. The decision by the arbitrator shall be binding and
conclusive on the Disputing Parties and their successors and assigns, and the
parties shall comply with such decision in good faith. The decision or award of
the arbitrator may be entered in any state or federal court having jurisdiction
to enforce the judgment. The Disputing Parties shall be deemed to have consented
to venue and personal jurisdiction in the jurisdictions provided in this
Section.
 
(l) Integration Clause. This Agreement, including any Exhibits presently or
subsequently attached hereto, and the Operating Agreement constitute,
collectively, the entire agreement between the parties hereto with respect to
the subject matter hereof, and supersede all prior agreements and amendments,
whether written or oral, between the parties with respect to the subject matter
hereto.




[SIGNATURE PAGES FOLLOW]





 

13

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have caused their signatures, or the
signatures of their duly authorized representatives, to be set forth below on
the day and year first above written in New York.


Casino Development & Management Company, LLC
By: CDM Management, LLC, its Managing Member


By: S/S Thomas C. Wilmot, Sr.
__________________________________
Thomas C. Wilmot, Sr.
Its: Manager




Thomas C. Wilmot


S/S Thomas C. Wilmot
___________________________________




Buena Vista Development Company, LLC
By: Casino Development & Management Company, LLC, its Managing Member
By: CDM Management, LLC, its Managing Member


By: S/S Thomas C. Wilmot
____________________________________
Thomas C. Wilmot
Its: Manager




14

--------------------------------------------------------------------------------


 
STATE OF ___________________ )
) ss
COUNTY OF _________________)


The foregoing instrument was acknowledged before me this ___ day of April, 2005,
by Thomas C. Wilmot, Sr., individually and as the Manager of CDM Management,
LLC, a New York limited liability company, on behalf of said company.
 
____________________________________
Notary Public

 








(Signature Page 1 of 2 to Investment Agreement)

15

--------------------------------------------------------------------------------



Nevada Gold BVR, L.L.C.
By: Nevada Gold & Casinos, Inc., its sole member


By: S/S Cathryn L. Porter
____________________________________
Cathryn L. Porter
Its: General Counsel and Secretary




Nevada Gold & Casinos, Inc.


By: S/S Cathryn L. Porter
____________________________________
Cathryn L. Porter
Its: General Counsel and Secretary
(For purposes of Section 6(b) only.)


STATE OF ___________________ )
) ss
COUNTY OF _________________)


The foregoing instrument was acknowledged before me this ___ day of April, 2005,
by Cathryn L. Porter, as the General Counsel and Secretary of Nevada Gold &
Casinos, Inc., the sole member of Nevada Gold BVR, L.L.C., on behalf of Nevada
Gold BVR, L.L.C.
 


____________________________________
Notary Public


 
STATE OF ___________________ )
) ss
COUNTY OF _________________)


The foregoing instrument was acknowledged before me this ___ day of April, 2005,
by Cathryn L. Porter, as the General Counsel and Secretary of Nevada Gold &
Casinos, Inc., on behalf of said company.




____________________________________
Notary Public



16

--------------------------------------------------------------------------------




(Signature Page 2 of 2 to Investment Agreement)
 
 

17

--------------------------------------------------------------------------------